STATE OF MICHIGAN

                             COURT OF APPEALS



LYNNE RENAE MIMMS,                                                    UNPUBLISHED
                                                                      March 19, 2015
               Plaintiff-Appellee,

v                                                                     No. 317047
                                                                      Oakland Circuit Court
BRIAN RAYMOND MAURER and MEEMIC                                       LC No. 2012-128548-NI
INSURANCE COMPANY,

               Defendants,
and

CITY OF SOUTHFIELD,

               Defendant-Appellant.



Before: DONOFRIO, P.J., and RIORDAN and GADOLA, JJ.

PER CURIAM.

        Defendant, City of Southfield, appeals as of right the trial court order denying, in part, its
motion for summary disposition. A police officer cadet for the City of Southfield was involved
in a car accident with plaintiff, Lynne Renae Mimms. Defendant moved for summary
disposition under MCR 2.116(C)(7), partly based on damages. Defendant posited that plaintiff
could seek damages only for “bodily injury and property damage,” which did not extend to
emotional injuries and wage loss. The trial court denied the motion on those grounds. We
affirm.

        At issue in this case is whether, under the motor vehicle exception to governmental
immunity, MCL 691.1405, plaintiff was precluded from seeking damages for emotional injuries
and wage loss.1 Because this issue was pending before the Michigan Supreme Court, we held
this case in abeyance for the Court’s decision in Hannay v Dep’t of Transp, __ Mich __; __


1
 MCL 691.1405 provides that government agencies are “liable for bodily injury and property
damage resulting from the negligent operation by an officer, agent, or employee of the
governmental agency, of a motor vehicle of which the governmental agency is owner. . . .”


                                                 -1-
NW2d __ (Docket No. 146763, issued December 19, 2014). Hannay now being decided, we
affirm.

       In Hannay, the Court held that “the phrase ‘liable for bodily injury’ within the motor
vehicle exception means that a plaintiff who suffers a bodily injury may recover for items of tort
damages that naturally flow from that physical or corporeal injury to the body, which may
include both economic and noneconomic damages.” Hannay, __ Mich at __; slip op at 3. The
Court held that such damages still remain subject to the no-fault act. Id. at __; slip op at 28. In
other words, “a plaintiff may bring a third-party tort action for economic damages, such as work-
loss damages, and noneconomic damages, such as pain and suffering or emotional distress
damages, against a governmental entity if the requirements under MCL 500.3135 have been
met.” Id. at __; slip op at 29.2

       Given our Supreme Court’s decision in Hannay, supra, the trial court did not err in
finding that plaintiff is permitted to seek wage loss and noneconomic damages. We affirm.


                                                            /s/ Pat M. Donofrio
                                                            /s/ Michael J. Riordan
                                                            /s/ Michael F. Gadola




2
  Defendant also claims that it was entitled to a full evidentiary hearing to determine whether
plaintiff satisfied the no-fault threshold, MCL 500.3135.        Plaintiff responds that we lack
jurisdiction to address this issue. We simply note that Hannay addressed the entitlement to an
evidentiary hearing. The Court found that a plaintiff need only demonstrate “bodily injury” for
governmental immunity purposes in order to survive a MCR 2.116(C)(7) motion. Hannay, __
Mich at __ n 94; slip op at 30. The Court concluded, “For these reasons, it was error for the
[lower court] to conclude that resolution of this motion with regard to excess economic damages
would require an evidentiary hearing before the court.” Id.


                                                -2-